Title: To Thomas Jefferson from John Mazaret, 23 February 1781
From: Mazaret, John
To: Jefferson, Thomas


Prince Edward Court House, 23 Feb. 1781. Distress of troops serving under Mazaret; three officers and twenty men have not received a farthing of money or an article of clothing since last March “—they are all as naked as when they were born.” Sends Capt. Lt. Rice to TJ “in hopes of some relief.” After a six-week retreat Mazaret arrived at Prince Edward on the 20th with “5 pieces of Artillery, two Howitzers, 20 waggons loaded with amunition and all the heavy Baggage.”
